Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               21-CR-60020-DIMITROULEAS/SNOW


   UNITED STATES OF AMERICA,

   vs.

   JONATHAN MARKOVICH, et al.,

                          Defendants.
                                           /

     UNITED STATES’ THIRD RESPONSE TO THE STANDING DISCOVERY ORDER

          On September 28, September 29, September 30, and October 2, 2020, Judge Hunt

   conducted initial appearances for Defendants Jonathan Markovich, Richard Waserstein, Daniel

   Markovich, Christopher Garnto, Dr. Drew Lieberman, Dr. Jose Santeiro, Mario Kustura, and Frank

   Bosch, and entered a paperless Standing Discovery Order as to these defendants. [D.E. 6, 10, 17,

   18, 19, 20, 23, 24.] All eight defendants subsequently were arraigned on February 8 and 10, 2021

   by Judge Snow and March 1, 2021 by Judge Strauss, and the Standing Discovery Order was re-

   entered as to these defendants. [D.E. 124, 137, 138, 139, 140, 142, 143, 151.]

          In response, the United States filed its First Response to the Standing Discovery Order on

   October 13, 2020, and its Second Response to the Standing Discovery Order on March 25, 2021.

   [D.E. 46, 166.] The United States hereby files its Third Response to the Standing Discovery Order,

   which complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

          In sum, the United States has produced just under 2.1 million pages of documents, along

   with numerous natively produced records, over the course of twenty rolling productions. Within

   the last month, the United States has focused its efforts on highlighting for the defense the specific

   files, particularly from patient files (which are voluminous) and cell phone records, that the
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 2 of 10




   Government may seek to use at trial. Accordingly, the vast majority of the Government’s recent

   discovery productions consist of excerpts from records that the defense already has, including

   records that the defense has had in its possession since December 2020. This follows Daniel

   Markovich’s motion to compel the Government to go far beyond its Brady and Rule 16 obligations

   [D.E. 233], as well as Jonathan Markovich’s motion for a pre-trial scheduling order requiring the

   reciprocal production of exhibit lists 10 days before trial.

           In keeping with the schedule set by the Court and the defendants, the Government provided

   its updated exhibit list and witness list to the defense on September 3, 2021. The defense has also

   been provided with all of the underlying documents that the Government identifies on its exhibit

   list. The Government previously received a witness and exhibit list from Daniel Markovich, and

   a witness list from Jonathan Markovich. The Government has received no Rule 16 discovery from

   either Markovich, nor has the Government received an exhibit list (other than a list of abstract

   document categories) from Jonathan Markovich. Based on ongoing discussions with defense

   counsel, the Government is confident that Jonathan Markovich will provide an updated exhibit list

   shortly, with far more detail than its previous one, but the Government has yet to receive it.

      I.      THE GOVERNMENT’S DISCOVERY PRODUCTIONS TO DATE.

           Due to the complexity of discovery in this matter, the Government has been producing

   discovery on a rolling basis. Since the time of the Government’s First Response to the Standing

   Discovery Order, the Government has produced approximately 2,095,368 pages of documents, as

   well as excel files with thousands of lines of insurance billing data, four online portals containing

   patient files, and other native records.




                                                     2
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 3 of 10




         The Government has made the following discovery productions:

    PRODUCTION           TOTAL                      DESCRIPTION OF PRODUCTION
       DATE              PAGES

      12/17/2020         359,567             The defendants’ criminal histories;
                                             Voluminous financial records;
                                             Payroll records;
                                             Call detail records for various defendants and
                                              individuals related to the case;
                                             Ride-share data;
                                             Police reports;
                                             Flight and travel records;
                                             Voluminous insurance billing data and enrollment
                                              records;
                                             Addiction treatment licensing paperwork;
                                             Patient files, including PDF patient files and four
                                              interactive web portals;
                                             Multiple Facebook accounts and corresponding
                                              data;
                                             Prescription drug monitoring data;
                                             Open source materials, such as key filings in a civil
                                              litigation, Florida Secretary of State records, and
                                              website and social media screenshots; and
                                             Text messages provided by certain witnesses and
                                              cell phone extracts.

       3/1/2021           6,335              15 additional subpoena returns, including financial
                                              records, deposition transcripts, flight records, and
                                              police reports;
                                             Dozens of interview reports prepared by law
                                              enforcement, as well as numerous surveillance
                                              reports; and
                                             An additional cell phone extract.

       3/25/2021          20,557            Several additional subpoena returns;
                                            Additional reports of interview;
                                            CV of the Government’s medical expert; and
                                            Grand jury transcript, produced at one defendant’s
                                             request.




                                                3
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 4 of 10




    PRODUCTION        TOTAL                    DESCRIPTION OF PRODUCTION
       DATE           PAGES

       5/18/2021        8,073          Additional interview reports prepared by law
                                        enforcement as well as incident reports;
                                       Photos, DCF information; and
                                       10 additional subpoena returns, including voluminous
                                        information and patient files pertaining to
                                        chiropractic services at issue in this case.

       5/26/2021      1,553,265        Emails and documents provided by Compass Detox
                                        and WAR.

       6/11/2021        515            Additional interview reports prepared by law
                                        enforcement;
                                       Title 42 orders and affidavits; and
                                       Search warrants and affidavits.

       6/24/2021        4,387          Registration documents from insurers;
                                       Certified corporate records;
                                       Photos of the “comfort drink” and related incidents;
                                       Compass Detox & WAR’s policies and procedures;

       7/9/2021     N/A (natively      Garnto cell phone extract.
                     produced)

       7/9/2021         4,716          Expert report, transcripts, and additional information
                                        requested by Markoviches (which had been
                                        previously provided to the Markoviches);
                                    
                                       Insurance reimbursement policies;
                                       Files provided by witnesses;
                                       Blog posts from Compass Detox’s website;
                                       Two additional subpoena returns;
                                       Additional subpoena returns; and

                                       Additional interview reports prepared by law
                                        enforcement.




                                           4
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 5 of 10




    PRODUCTION        TOTAL                    DESCRIPTION OF PRODUCTION
       DATE           PAGES

       7/14/2021        715            Reproduction of a cell phone;
                                       Messages provided by Christopher Garnto;
                                       Additional reports of interview prepared by law
                                        enforcement; and
                                       An additional subpoena return.

       7/16/2021    N/A (natively   Bakhshi cell phone extract.
                     produced)

       7/19/2021        904            Additional reports of interview;
                                       Mortgage documents provided by Garnto;
                                       Plea agreement and factual proffer for Mario Kustura;
                                       Certified pharmacy license for Compass Detox; and
                                       Re-production of patient’s cell phone extract.

       7/22/2021       102,628         Additional subpoena returns;
                                       Additional reports of interview;
                                       Photos of Compass/WAR; and
                                       Excerpts from the voluminous patient files previously
                                        produced that the Government may use at trial, to
                                        assist the defense in preparing for the expert’s or other
                                        witnesses’ testimony. (This accounts for the vast
                                        majority of the production.)

       7/23/2021    N/A (natively      Garnto – second cell phone extract
                     produced)

       7/24/2021        292            Additional insurance records;
                                       Materials from Mario Kustura;
                                       Additional subpoena returns;
                                       Excerpts from previously produced patient files that
                                        the Government may use at trial, to assist the defense
                                        in preparing;
                                       Additional reports of interview; and
                                       Excerpts from Bakhshi’s cell phone which the
                                        Government may use at trial.




                                           5
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 6 of 10




    PRODUCTION        TOTAL                   DESCRIPTION OF PRODUCTION
       DATE           PAGES

       7/28/2021        1,463         Additional reports of interview;
                                      Documents from Mario Kustura;
                                      Potential Giglio and Jencks information, including
                                       recordings of cooperators, NCIC’s, and prior
                                       testimony of several anticipated Government
                                       witnesses.

       8/6/2021        13,751         Excerpts from Garnto’s phone that the Government
                                       may seek to use at trial;
                                      Additional materials from Dr. Clark;
                                      Excerpts from previously produced patient files that
                                       the Government may use at trial, to assist the defense
                                       in preparing;
                                      Draft analyses conducted by the Government’s
                                       consultant; and
                                      Additional subpoena returns.

       8/16/2021        151           Excerpts from previously produced patient files that
                                       the Government may use at trial, to assist the defense
                                       in preparing;
                                      Excerpts from Garnto’s phone that the Government
                                       may seek to use at trial;
                                      Cross-referenced billing data that the defense
                                       requested;
                                      Potential Giglio information on the Government’s
                                       cooperating witnesses.

       8/27/2021        721           Potential Giglio information on one of the
                                       Government’s cooperating witnesses;
                                      Additional reports of interview;
                                      Excerpts from previously produced patient files that
                                       the Government may use at trial, to assist the defense
                                       in preparing;
                                      An early production of transcripts the Government
                                       may seek to use in trial (due under the Court’s
                                       scheduling order 10 days before trial); and
                                      A one-page text message provided by a potential
                                       witness.




                                          6
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 7 of 10




    PRODUCTION                 TOTAL                    DESCRIPTION OF PRODUCTION
       DATE                    PAGES

          9/5/2021             17,319           Excerpts from previously produced patient files that
                                                 the Government may use at trial, to assist the defense
                                                 in preparing;
                                                Excerpts from Garnto’s phone that the Government
                                                 may seek to use at trial, as well as excerpts that
                                                 contain potentially exculpatory information;
                                                Additional reports of interview;
                                                Additional insurance records;
                                                Information provided by Mario Kustura, obtained
                                                 following defense requests for metadata; and
                                                Public documents reviewed by one of the
                                                 Government’s witnesses in advance of trial.



      In addition, the Government disclosed the following information about its medical expert

   witness, Dr. Kelly Clark:

          September 25, 2020: Criminal complaint containing multiple pages describing Dr. Clark’s
           background and qualifications, case citations for substance abuse treatment fraud cases in
           which she has testified, and summary of opinions.

          March 25, 2021: Dr. Clark’s CV.

          June 11, 2021: Two expert reports (15-page pre-Complaint report; 35-page pre-trial expert
           report); detailed summary filed on docket of Dr. Clark’s opinions as well as scope of
           testimony of additional potential Government witnesses; transcripts of Dr. Clark’s prior
           testimony in two recent addiction treatment fraud trials and a Daubert hearing; names of
           patients that Dr. Clark evaluated in her report.

          June 25, 2021: Per Defendant’s inquiry, an explanation of the Government’s
           understanding of Dr. Clark’s involvement (or, in reality, lack thereof) in conduct
           potentially underlying Clean Slate’s settlement with the United States Attorney’s Office in
           Massachusetts.

          June 30, 2021: Transcript of recent trial in which Dr. Clark testified against the
           Government, as well as the expert notice of Dr. Clark in that case; documents where Dr.
           Clark is mentioned in a filing pertaining to a qui tam civil lawsuit involving Clean Slate,
           including publicly available documents.




                                                    7
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 8 of 10




          The Government is mindful of the volume of discovery in this matter, the complexity of

   the allegations, and the pace at which some of the Defendants have elected to proceed to trial. In

   light of these considerations, the Government has taken additional efforts to facilitate the

   Defendants’ review of this material. The vast majority of the records produced in discovery are

   records that were maintained by Compass Detox and WAR. The discovery productions have been

   organized in clearly labeled file folders, making it easy to identify and access certain types of

   records. The Government has provided indices corresponding to each production. And the most

   voluminous records (along with the majority of other records) are readily searchable, including the

   patient files and emails. Most importantly, over the course of the last month, the Government has

   pinpointed for the defense specific documents from the patient records and cell phones which the

   Government may use at trial. This should materially assist the Defendants in preparing for trial.

          Furthermore, the Government has, on multiple occasions, provided letters to the defense

   identifying what the Government believes to be potentially exculpatory information.

          In addition, the Government has produced in various productions potential Giglio

   information, and has also provided follow-up letters dated August 27, 2021 and September 6, 2021,

   elaborating on information contained in the underlying discovery production or information

   contained on the public record.

          Finally, the Government continues to produce discovery to Defendants as it becomes

   available to the Government, including additional interview reports and documents provided by

   cooperators or other witnesses. The Government also continues to pinpoint specific patient files

   that may be discussed in depth at trial, even though the Court previously rejected the Defendants’

   motion to compel the Government to identify every patient that may be discussed at trial. And the

   Government’s investigation is ongoing and will continue through the September 13th trial and at




                                                   8
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 9 of 10




   least until the February 2021 trial. The Government anticipates making additional discovery

   productions on a rolling basis and subject to the Protective Order. The United States is aware of

   its continuing duty to disclose such newly discovered additional information required by the

   Standing Discovery Order, Rule 16(c) of the Federal Rules of Criminal Procedure, Brady, Giglio,

   Napue, and the obligation to ensure a fair trial.

      II.       STATUS OF RECRIPROCAL DISCLOSURES.

            To date, the Government has received no reciprocal disclosures from any defendant. The

   United States reiterates its request from its First Response to the Standing Discovery Order [D.E.

   46] for the disclosure and production of materials enumerated as items 1, 2, and 3 of section B of

   Local Rule 88.10. This request is made pursuant to Rule 16(b) of the Federal Rules of Criminal

   Procedure.

            The United States requests the disclosure of any experts the defense intends to call at trial,

   as well as such experts’ qualifications and any proposed opinions to be offered at trial.




                                                       9
Case 0:21-cr-60020-WPD Document 288 Entered on FLSD Docket 09/07/2021 Page 10 of 10




          In addition to the request made above by the United States pursuant to Section B of Local

   Rule 88.10 and Rule 16(b) of the Federal Rules of Criminal Procedure, in accordance with Rule

   12.1 of the Federal Rules of Criminal Procedure, the United States hereby demands Notice of Alibi

   defenses, if any exist; the approximate time, date, and place of the offenses are listed in the

   indictment.

   Dated: September 7, 2021                    Respectfully submitted,


                                               JUAN ANTONIO GONZALEZ
                                               ACTING UNITED STATES ATTORNEY
                                               SOUTHERN DISTRICT OF FLORIDA

                                               JOSEPH S. BEEMSTERBOER, ACTING CHIEF
                                               CRIMINAL DIVISION, FRAUD SECTION
                                               U.S. DEPARTMENT OF JUSTICE


                                        By:    /s/ James V. Hayes
                                               JAMES V. HAYES
                                               Senior Litigation Counsel
                                               FL Special Bar No. A5501717
                                               JAMIE DE BOER
                                               Trial Attorney
                                               FL Special Bar No. A5502601
                                               United States Department of Justice
                                               Criminal Division, Fraud Section
                                               1400 New York Avenue, N.W.
                                               Washington, D.C. 20005
                                               Phone: (202) 774-4276
                                               Email: James.Hayes@usdoj.gov
                                               Email: Jamie.deBoer@usdoj.gov

                                  CERTIFICATE OF SERVICE

          I hereby certify that, on September 7, 2021, I served and filed the forgoing document with
   the Clerk of the Court via ECF.

                                        By:     /s/ James V. Hayes




                                                  10
